—In a matrimonial action, the defendant appeals from an order of the Supreme Court, Suffolk County (Blydenburgh, J.), entered March 12,1997, which, upon an order of the same court (Henry, J.), dated April 22, 1995, granting the plaintiffs motion for leave to change the surname of the parties’ infant son, inter alia, authorized the Commissioner of Health of the State of New York to issue a new certificate of birth changing the infant’s name from Chase Joseph Matzen to Chase Matzen Rao.
Ordered that the order is affirmed, with costs.
The Supreme Court did not improvidently exercise its discretion in granting the plaintiff father’s motion to change the surname of the parties’ infant son to his surname, while employing the mother’s maiden name as a middle name (see, *698McDonald v McDonald, 196 AD2d 7, 13). Under the circumstances of this case, the infant’s interests will be substantially promoted by this name change (see, Civil Rights Law § 63).
O’Brien, J. P., Ritter, Thompson, Friedmann and Goldstein, JJ., concur.